Citation Nr: 1109077	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-46 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005, with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008  rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for an acquired psychiatric disorder.  A timely appeal was noted with respect to that decision.

The Board has recharacterized the Veteran's claim of entitlement to service connection for PTSD to more broadly encompass entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

A hearing on this matter was held before the undersigned Veterans Law Judge on November 8, 2010.  A copy of the hearing transcript has been associated with the file.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On April 16, 2009, the RO issued a formal finding on the unavailability of the Veteran's records from his period of active duty.  Although the RO documented its efforts to locate the Veteran's records, there is no indication in the claims folder that a search was initiated with the National Personnel Records Center (NPRC).  Thus, upon remand, the NPRC should be contacted and the appellant's records associated with his claims file.  

The Veteran has been diagnosed with PTSD, which he attributes to fear of hostile military activity during his service in Afghanistan.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 (f)(3).  

The Veteran's separation document reflects that he served in Afghanistan in support of Operation Enduring Freedom from February 2004 to February 2005.  The Board thus finds that, under the changes to 38 C.F.R. § 3.304(f)(3), the Veteran had "service in a location that would potentially involve 'hostile military or terrorist activity.'"  

In light of this, the Board finds it necessary to secure an examination to ascertain whether the Veteran in fact has PTSD that is a result of his fear of hostile military activity and that the claimed stressor is adequate to support a diagnosis of PTSD.  

Additionally, while on remand, any outstanding VA treatment records dated from September 2008 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records dated from September 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the NPRC provide all of the appellant's service treatment and personnel records for the period of service from December 2003 to March 2005.  Any records obtained should be associated with the claims folder.  

In the event that these service treatment records and/or service personnel records cannot be located, request that the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his military service, to include his full company designation, the name and location of any facilities in which he was treated, the length of his treatment, and any other information that may assist VA in locating relevant medical records.  Once the information is received, forward it to the NPRC the U.S. Army and Joint Services Records Research Center, and/or other appropriate organization, so that a search of alternative sources can be undertaken.  

3.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met; and to identify any current psychiatric disability other than PTSD.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

For any current psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise the result of disease or injury during service.  The examination report should include the complete rationale for all opinions expressed. 

4.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

